Citation Nr: 1716654	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection to headaches, to include as a result of environmental hazards in the Gulf War.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for bilateral tinnitus, headaches, and posttraumatic stress disorder (PTSD).

The RO issued a November 2011 rating decision granting service connection for PTSD.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that this issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms of tinnitus have been continuous since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Tinnitus, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board finds that the Veteran has current complaints of tinnitus.  Indeed, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, a current disability is demonstrated.

Service treatment records do not show any tinnitus complaints, treatment, or diagnoses.  Nonetheless, the Veteran contends that he began experiencing tinnitus in service.  Additionally, he stated that when deployed to Iraq, the area was constantly attacked with mortars and rockets.  He also described an incident where an improvised explosive device (IED) exploded near his vehicle, with a blast close enough that he felt the impact; he was unsure whether he lost consciousness.  He also noted that he was required to be on the flight line on a daily basis while flights were taking off and landing next to him.  The Veteran's DD214 confirms that he was an aircraft rescue and firefighting specialist, and was deployed to Iraq.  Furthermore, at the September 2005 post-deployment examination, he reported exposure to loud noises while deployed.  Therefore, his reports of having been exposed to loud noises are consistent with his service.

With regard to etiology, the Board acknowledges an unfavorable etiology opinion  provided by a March 2009 VA examiner that the Veteran's tinnitus was less likely as not related to military noise exposure because the Veteran's "reports of tinnitus [were] not outside the realm that is experienced by the general population."  However, this opinion does not address the Veteran's reports of having had symptoms of tinnitus since 2007, and does not discuss the in-service noise exposure and the effects of such.  For this reason, the Board finds the etiology opinion to carry less probative weight and is ultimately inadequate to decide the claim.

The Board herein considered the Veteran's lay reports.  He has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service, specifically 2007.  The Veteran is competent to report his own experiences.  There is nothing in the record that contradicts the lay assertions of continuity, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds the Veteran's lay statements that his tinnitus manifested in service and persisted since that time to be both competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.

ORDER

Entitlement to service connection for bilateral tinnitus is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

A remand is required in this case in order to reschedule a VA examination in order to evaluate the Veteran's headaches.

The Veteran initially stated in his claim application that his headaches began in October 2005.  However, in April 2016, he stated that he believed his headaches were due to exposure and inhalation of hazardous fumes, smoke, and chemicals while deployed and acting as a crash rescue firefighter in the line of duty.

A VA examination was scheduled in order to evaluate the Veteran's headaches in February 2017, but the Veteran failed to report to this examination.

In March 2017, he provided a written request to reschedule his VA examination.  He explained that he lived in Akron, and that the VA examination was in Cleveland.  Unfortunately, he was previously unable to obtain reliable transportation for his February 2017 VA examination.  As the Veteran has provided good cause for failing to report to the VA examination, another VA examination shall be scheduled in order to evaluate his headaches.  See 38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Provide a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's current headaches, which should include a Gulf War examination.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The claims application, which states that his headaches began in October 2005.

*The Veteran's statements regarding in-service events while deployed to Iraq, including the inhalation and exposure to hazardous materials, such as fumes, smoke, and chemicals.

*September 2005 Post-Deployment Health Assessment form reflecting exposure to pesticide-treated uniforms, smoke from burning trash or feces, vehicle or truck exhaust fumes, and fuel.

*September 2009 VA treatment record reflecting the Veteran's reports of hitting his helmeted head on the top of a vehicle due to hitting several depressions in the road while riding a firetruck during service, and his current complaints.

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

a)  Whether the Veteran's headaches more likely than not (50 percent probability or greater) had an onset during active service or are otherwise related to it, including exposure and inhalation of hazardous materials during the Gulf War.

b)  Whether the Veteran's headaches are symptoms of an undiagnosed illness and medically unexplained chronic multisymptom illness.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the Veteran's claim of service connection for headaches.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


